Grant, C. J.
(after stating the facts). We need consider but one question. The article was not libelous. Plaintiff claims no injury in his business, and the court so .instructed the jury. There is no evidence that his reputation was injured. He testified that the following evening, in a restaurant, some half dozen persons jokingly asked him what time it was, and that one of them said to him, “They have your picture in the paper,” to which plaintiff testified: “I laughed at him, and he says: ‘I feel sorry. That is abad article.’” The article charges no criminal or immoral conduct. Construed most strongly, it meant only this: That the prisoner was willing to part with the gold watch to obtain $5 to pay his fine, and that plaintiff took it to enable him to do so. The court should have directed a verdict for the defendant.
Judgment reversed, and no new trial ordered.
The other Justices concurred.